Judgment and order reversed and new trial ordered upon payment by defendant of costs of the trial, and ten dollars costs of opposing the motion, with costs of the appeal to the appellant to abide the event, unless the plaintiff, within twenty days after notice of this decision, shall stipulate to reduce the verdict to the sum of $10,000; and if that stipulation shall be given, then the judgment, as so modified, should be affirmed, without costs of the appeal to either party. Opinion by Daniels, J.; dissenting opinion by Van Brunt, P. J.